Case: 21-50381     Document: 00516138338         Page: 1     Date Filed: 12/20/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                              December 20, 2021
                                  No. 21-50381                   Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jessica Marie Reyes Garcia,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:20-CR-454-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Jessica Marie Reyes Garcia has
   moved for leave to withdraw and has filed a brief in accordance with Anders
   v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229
   (5th Cir. 2011). Reyes Garcia has filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50381     Document: 00516138338          Page: 2   Date Filed: 12/20/2021




                                   No. 21-50381


   counsel’s brief and the relevant portions of the record reflected therein, as
   well as Reyes Garcia’s response. We concur with counsel’s assessment that
   the appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the appeal is DISMISSED. See
   5th Cir. R. 42.2.




                                        2